WOODLEY, Judge
(dissenting).
The majority conclude that the offense committed by appellant when he gave false testimony before a committee of the House of Representatives was not perjury because the oath administered to him by the chairman of the committee was not administered “under circumstances in which an oath or affirmation is required by law, * * * or for the ends of public justice.” I cannot agree.
Art. 5429a V.A.C.S. was enacted by the 45th Legislature as a general law. It empowers the chairman of “a committee of either house of the legislature” to administer oaths “to witnesses in any case under their examination.”
The same statute makes it an offense for any person summoned as a witness “by authority of either house” to make default, or refuse to answer any question pertinent to the question under inquiry. Refusal of such a witness to testify is made an offense though the answer may tend to incriminate the witness, the statute granting immunity to the witness required to so testify over his objection upon that ground.
In Ferrantello v. State, 158 Tex. Cr. R. 471, 256 S.W. 2d 587, a conviction under Art. 5429a V.A.C.S. was affirmed, the defendant having refused to answer questions propounded to him after he was sworn as a witness before a House Committee authorized by simple house resolution.
Appellant Saunders was subpoenaed to appear before a similar House Committee and was sworn as a witness. He answered the questions propounded to him concerning checks received by him while Insurance Commissioner from I.C.T. Discount Corporation, but his answers deliberately and wilfully made under sanction of such oath were found by the jury to be false and untrue.
Art. 5429a V.A.C.S. required the Appellant Saunders to appear before the committee; empowered the chairman of the committee to administer the oath to him, and required the witness to testify and answer questions pertinent to the question under inquiry.
*368In addition, the simple resolution authorizing the committee which called appellant to testify empowered the committee to formulate its own rules relating to procuring and hearing of evidence, and the committee decided that the witness should be sworn.
It is true that no statute specifically requires an oath to be administered to a witness before a committee of the house, but there is likewise no statute in Texas specifically requiring witnesses to be sworn in judicial proceedings (in court).
Art. 5429a V.A.C.S. required appellant to answer the questions which he answered falsely under oath. It was not “a voluntary declaration or affidavit, which is not required by law,” hence could not be “false swearing” under Art. 310 P.C.